Exhibit 10.1

Second Amended and Restated Note and Security Agreement

Winston-Salem, North Carolina

 

Date June 30, 2006

  Up to $3,159,156.49

FOR VALUE RECEIVED, Targacept, Inc., a corporation organized and existing under
the laws of the State of Delaware with its principal executive office located at
200 East First Street, Suite 300, Winston-Salem, North Carolina 27101-4165
(hereinafter the “Borrower”), hereby promises to pay to the order of R. J.
Reynolds Tobacco Holdings, Inc. (hereinafter the “Lender”) at its office where
borrowed, or at such other place as Lender hereafter may direct from time to
time in writing, in immediately available funds of lawful money of the United
States, the sum of Three Million One Hundred Fifty-Nine Thousand One Hundred
Fifty-Six and 49/100 Dollars (or the unpaid principal amount of all advances
which the Lender actually makes hereunder to the Borrower, whichever is less)
together with any unpaid interest hereon from date of advance, in accordance
with the terms contained in this Second Amended and Restated Note and Security
Agreement (hereinafter referred to as this “Note”). The principal evidenced by
this Note shall be advanced periodically from time to time in accordance with
the terms of this paragraph in up to six disbursements (each such disbursement
is referred to herein as a “Tranche”). The first Tranche (i) was in the original
principal amount of $2,500,000, (ii) was advanced to the Borrower on May 1,
2002, (iii) as of the date hereof has an outstanding principal balance of $0.00
and (iv) was repaid in full by Borrower as of May 1, 2006 (the “First Tranche”).
The second Tranche (i) is in the original principal amount of $1,027,000,
(ii) was advanced to the Borrower on April 1, 2004, (iii) as of the date hereof
has an outstanding principal balance of approximately $500,631.63 and (iv) is
payable in accordance with the terms set forth herein (the “Second Tranche”).
The third Tranche (i) is in the original principal amount of $973,000, (ii) was
advanced to the Borrower on December 23, 2004, (iii) as of the date hereof has
an outstanding principal balance of approximately $658,524.86 and (iv) is
payable in accordance with the terms set forth herein (the “Third Tranche”). The
First Tranche, the Second Tranche and the Third Tranche are herein referred to
collectively as the “Existing Tranches.” The Lender acknowledges that the First
Tranche, including all outstanding principal and accrued interest, was repaid
and satisfied in full as of May 1, 2006, and that the Borrower is current as of
the date of this Note with all payments due with respect to the Second Tranche
and the Third Tranche. The remaining principal amount evidenced by this Note may
be advanced in up to three Tranches, the aggregate principal amount of which
shall not exceed $2,000,000 (referred to herein individually as an “Additional
Tranche” and collectively referred to herein as the “Additional Tranches”).

Upon written request of the Borrower, which shall be made in writing and
delivered to the Lender on a business day not more than 45 nor fewer than 5
business days prior to the desired date of disbursement, the Lender shall,
subject to the terms and conditions set forth herein, advance an Additional
Tranche to the Borrower provided that: (1) such written request shall set forth
the principal amount of the proposed Additional Tranche, the proposed date of
disbursement of the Additional Tranche and a description of the equipment, goods
and other property purchased or to be purchased with the proceeds of such
Additional Tranche; (2) in no event shall (a) the Lender be obligated to advance
more than three Additional Tranches, or (b) the aggregate initial principal
amount of all Additional Tranches exceed $2,000,000, or (c) the aggregate
principal amount of the Existing Tranches and all Additional Tranches
outstanding on or after the date hereof exceed $3,159,156.49; (3) the Borrower’s
written request may be made only so long as an Event of Default has not occurred
hereunder and must be delivered to the Lender such that the date that such
Additional Tranche is disbursed occurs on or before the date that is one
(1) year after the date of this Note. The Collateral securing the Tranches shall
be evaluated by Lender at the time of each requested disbursement of an
Additional Tranche to determine whether the Collateral has sufficient value to
secure such Additional Tranche. In the event Lender makes a good faith
determination that the Collateral is not of sufficient value to secure such
Additional Tranche, Lender shall postpone disbursement of the Additional Tranche
until such time that Lender determines in good faith that the Collateral has
sufficient value to secure it. Lender shall use its best efforts to make such
determinations in a timely manner. On the date that each Additional Tranche is
advanced, the Borrower and the Lender shall execute a schedule supplementing
Exhibit A to this Note, as the Lender shall



--------------------------------------------------------------------------------

reasonably request, to add additional Collateral that is to secure the Tranches,
if any, confirm the outstanding principal amount of the outstanding Tranches and
to evidence the rate of interest applicable to the Additional Tranche and the
repayment dates for the Additional Tranche, and each such supplemental schedule
shall thereupon become part of this Note.

Repayment:

The Second Tranche shall be paid in 48 equal monthly payments of $24,057.96
beginning May 1, 2004 and continuing on the first day of each month thereafter
until April 1, 2008 when the entire outstanding principal amount of such Second
Tranche then outstanding and all accrued but unpaid interest shall be paid in
full.

The Third Tranche shall be paid in 48 equal monthly payments of $23,250.07
beginning February 1, 2005 and continuing on the first day of each month
thereafter until January 1, 2009 when the entire outstanding principal amount of
such Third Tranche then outstanding and all accrued but unpaid interest shall be
paid in full.

Each Additional Tranche shall be repaid in 48 equal monthly payments based on a
48-month amortization schedule beginning on the first day of the first calendar
month that begins after the date such Additional Tranche is advanced and
continuing on the first day of each month thereafter until the 48th month
thereafter when the entire outstanding principal amount of such Additional
Tranche then outstanding and all accrued but unpaid interest shall be paid in
full.

If advances of the principal amount hereof are to be made by Lender to the
Borrower after the date of this Note, Lender, at its sole discretion, is hereby
authorized to make such advances under this Note upon telephonic or written
communication of a borrowing request from any person representing himself or
herself to be the Borrower or, in the event the Borrower is an organization, a
duly authorized officer or representative of Borrower.

Interest:

Payable:

x in arrears.

x At the fixed rate per annum of 5.87% for the Second Tranche.

x At the fixed rate per annum of 6.89% for the Third Tranche

x At an interest rate(s) per annum for each Additional Tranche established on
the date such Applicable Tranche is advanced that approximates the hypothetical
4-year U.S. Treasury rate (determined as of the day the Applicable Tranche is
advanced) plus 2.50%.

In no case shall interest exceed the maximum rate permitted by applicable law.

In addition to any other collateral specified herein, to secure the indebtedness
evidenced by this Note, together with any extensions, modifications, or renewals
thereof, in whole or in part, as well as all other indebtedness, obligations and
liabilities of the Borrower to the Lender, now existing or hereafter incurred or
arising (hereinafter sometimes referred to as the “Obligations”), but excluding
any obligations to Lender in its capacity as a holder of equity securities of
Borrower, the Borrower does hereby grant to the Lender a security interest in
and to, and does hereby assign, pledge, transfer and convey to Lender, the
property set forth on Exhibit A hereto, as such Exhibit shall be supplemented
from time to time, together with any and all additions and accessions thereto or
replacements thereof and any products and/or proceeds of any of the foregoing
(the “Collateral”). If, with respect to any Collateral in the form of investment
securities, a stock dividend is declared or any stock split-up made or right to
subscribe issued, all the certificates for the shares representing such stock
dividend or split-up or right to subscribe will be immediately delivered, duly
endorsed, to the Lender as additional Collateral.

 

2



--------------------------------------------------------------------------------

The Lender shall have, but shall not be limited to, the following rights, each
of which may be exercised at any time or from time to time: (i) to transfer this
Note and the Collateral, and any transferee shall have all the rights of the
Lender hereunder and the Lender shall be thereafter relieved from any liability
with respect to any Collateral so transferred; and (ii) to vote any investment
securities forming a part of the Collateral.

Borrower will at Lender’s request maintain insurance on the Collateral in
amounts at least equal to the fair market value of the Collateral and against
casualty, public liability and property damage risks and such other risks as
Lender may request. Borrower will pay all premiums for insurance when due.
Unless and until requested by Lender, Borrower shall not be required to name
Lender as additional insured in such policy or to provide Lender a copy of the
policy for or certificate evidencing such insurance, but when and if requested
by Lender, the Borrower shall as promptly as reasonably practicable: (i) cause
all policies of such insurance to specify that Lender is an additional insured
as its interests may appear and to provide that such insurance shall not be
cancelable by Borrower or the insurer without at least 30 days advance written
notice to Lender and that proceeds are payable to Lender regardless of any act
or omission of Borrower which would otherwise result in a denial of a claim; and
(ii) deliver all policies or certificates thereof (with copies of such policies)
to Lender. In the event any or all of such insurance is cancelled, any returned
premium thereon may be collected by Lender and applied by Lender to any part of
the Obligations, either matured or unmatured. Lender is authorized to receive
the proceeds of any insurance loss and at the option of Lender shall apply such
proceeds toward either the repair or replacement of the Collateral or the
payment of the Obligations secured hereby. Borrower will also pay all taxes and
other impositions on the Collateral as well as the cost of repairs or
maintenance to the Collateral. The loss, injury or destruction of the
Collateral, with or without the fault of Borrower, shall not release the
Borrower from any liability hereunder or in any way affect Borrower’s liability
hereunder.

The occurrence of any one or more of the following conditions or events shall
constitute an “Event of Default” hereunder: (i) any failure of Borrower to pay
any of the Obligations when due or to observe or perform any agreement, covenant
or promise hereunder; (ii) any default of Borrower in the payment or performance
of any other liabilities, indebtedness or obligations to Lender or to allow or
permit any other liabilities, indebtedness or obligations to Lender to be
accelerated; (iii) any failure of Borrower to observe or perform any agreement,
covenant or promise contained in any agreement, instrument or certificate
executed in connection with the granting of a security interest in property to
secure the Obligations; (iv) any warranty, representation or statement made or
furnished to the Lender by or on behalf of Borrower in connection with the loan
evidenced by this Note proving to have been false in any material respect when
made or furnished; (v) any loss, theft, substantial damage, destruction, sale,
foreclosure of or encumbrance to any of the Collateral, or the making of any
levy, seizure or attachment thereof or thereon or the rendering of any judgment
or lien or garnishment or attachment against Borrower; or (vi) the dissolution,
liquidation or winding up of Borrower, or the insolvency, or appointment of a
receiver of any part of the property of, assignment for the benefit of creditors
by, or the commencement of any proceeding under any bankruptcy or insolvency
laws, state or federal, by or against, the Borrower.

Upon the occurrence of an Event of Default (and the expiration of any applicable
notice and/or grace periods), to the extent permitted by law, the Lender at its
option may declare all of the Obligations to be immediately due and payable, all
without notice or demand, and shall have in addition to and independent of the
right to declare the Obligations to be due and payable and any other rights of
the Lender under this Note or any other agreement with Borrower, the remedies of
a secured party under the Uniform Commercial Code as in effect in North Carolina
(the “Code”), including, without limitation thereto, the right to take
possession of the Collateral, or the proceeds thereof and to sell or otherwise
dispose thereof, and for this purpose, to sign in the name of Borrower any
transfer, conveyance or instrument necessary or appropriate in order for the
Lender to sell or dispose of any of the Collateral, and the Lender may, so far
as the Borrower can give authority therefor, enter upon the premises on which
the Collateral or any part thereof may be situated and remove the same
therefrom, without being liable in any way to Borrower on account of entering
any premises. The Lender may require the Borrower to assemble the Collateral and
make the Collateral available to the Lender at a place to be designated by the
Lender which is reasonably convenient to both parties. Unless the Collateral is
perishable or threatens to decline speedily in value or is of a type customarily
sold on a recognized market, the Lender shall give the Borrower written notice
of the time and place of any public sale thereof or of the time after which any
private sale or other intended disposition thereof is to be made. The
requirement of sending reasonable notice shall be met if such notice is mailed,
postage prepaid, or otherwise given,

 

3



--------------------------------------------------------------------------------

to the Borrower at the last address shown on the Lender’s records at least ten
(10) days before such disposition. Lender shall comply with all applicable state
or federal law requirements in connection with a disposition of the Collateral.

The rights of the Lender specified herein shall be in addition to, and not in
limitation of, the Lender’s rights under the Code, or any other statute or rules
of law conferring rights similar to those conferred by the Code, and under the
provisions of any other instrument or agreement executed by the Borrower to the
Lender. All prior agreements to the extent inconsistent with the terms of this
Note shall be construed in accordance with the provisions hereof. Any rights or
remedies of the Lender may be exercised or taken in any order or sequence
whatsoever, at the sole option of the Lender. This agreement shall bind and
inure to the benefit of the heirs, legatees, executors, administrators and
assigns of Lender and Borrower.

The security agreement set forth herein and the security interest in the
Collateral created hereby shall terminate only when all of the Obligations have
been paid in full. No waiver by the Lender of any default shall operate as a
waiver of any other default or of the same default on a future occasion. All
rights of the Lender hereunder shall inure to the benefit of its successors and
assigns, and all obligations of the Borrower shall bind the heirs, legal
representatives, successors and assigns of the Borrower. Borrower and each
endorser, surety or guarantor of this Note, whether bound by this or by separate
instrument or agreement, shall be jointly and severally liable for the
indebtedness evidenced by this Note and hereby severally (i) waive presentment
for payment, demand, protest, notice of nonpayment or dishonor and of protest
and any and all other notices and demands whatsoever; to the fullest extent
permitted by applicable law; and (ii) consent that at any time, or from time to
time, payment of any sum payable under this Note may be extended without notice
whether for a definite or indefinite time. The Borrower shall pay to Lender on
demand all expenses, including reasonable attorneys’ fees and expenses, incurred
by Lender in any way arising from or relating to the enforcement or attempted
enforcement of the Note and any related guaranty, collateral document or other
document and the collection or attempted collection, whether by litigation or
otherwise, of this Note. Time is of the essence.

This Note evidences the indebtedness heretofore evidenced by, and amends and
restates in its entirety, the Amended and Restated Note and Security Agreement
dated as of January 30, 2004 made by the Borrower in favor of the Lender (the
“First Amended Note”), which First Amended Note amended and restated in its
entirety the Note and Security Agreement dated as of May 1, 2002 made by the
Borrower in favor of the Lender. This Note is not in payment or satisfaction of
the First Amended Note nor is this Note in any way intended to constitute a
novation of the First Amended Note.

This Note, and the rights and obligations of the parties hereunder, shall be
governed and construed in accordance with the laws of the State of North
Carolina, except to the extent that the Code provides for the application of
other law with respect to the Collateral.

[Signature Page to Follow]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower and the Lender have executed this Note under
seal the day and year set forth above.

 

    Borrower: Attest:     TARGACEPT, INC.  

/s/ Peter Zorn

  By:  

/s/ Alan A. Musso

Title:   Assistant Secretary   Title:   Vice President & Chief Financial Officer
  [Corporate Seal]         Lender: Attest:     R. J. REYNOLDS TOBACCO HOLDINGS,
INC.  

/s/ McDara P. Folan III

  By:  

/s/ Daniel Fawley

Title:   Secretary   Title:   SVP + Treasurer   [Corporate Seal]    

 

5



--------------------------------------------------------------------------------

Second Amended and Restated Note and Security Agreement of

Targacept, Inc. in favor of R.J. Reynolds Tobacco Holdings, Inc. dated June 30,
2006

Form of Supplemental Schedule to Exhibit A

Additional Collateral:

Attach spreadsheet including, without limitation:

1. Number of Additional Tranche

2. Date of Additional Tranche

3. Interest Rate Applicable to Additional Tranche

4. First Payment of Additional Tranche Due

5. Last Payment of Additional Tranche Due

6. Amount of Each Monthly Payment in respect of Additional Tranche

7. Aggregate Amount of Each Monthly Payment in respect of all Tranches

8. Aggregate Principal Amount Outstanding on all Tranches

 

6



--------------------------------------------------------------------------------

EXHIBIT A

COLLATERAL LIST

 

ADDED WITH SECOND TRANCHE

6/1/03

   3110 Lab Incurabor T/C CO2    $ 4,501.71

4/1/03

   Module B R200C, J/B,24/40, 115V    $ 1,695.96

4/1/03

   Module A R200C, J/B,24/40, 115V    $ 1,702.38

4/14/03

   Synergi 6-Column S.S. 4 Line BCD Ctrl    $ 3,640.25

4/22/03

   Empower Powerstation    $ 28,527.62

4/21/03

   1100 Quaternary Pump w/Degasser    $ 36,863.74

5/29/03

   Titrando 809 PC Control A2/20    $ 12,302.50

5/15/03

   1100 Quanternary Pump w/Degasser, etc.    $ 41,451.40

7/3/03

   Anal Bal 51G x 0.1MG RS232    $ 960.48

12/17/03

   TSQ Quantum Discovery ESI APCI Bundle    $ 247,250.00

6/5/03

   Environ Gard B Air Supply Unit    $ 2,007.25

6/5/03

   Enviro Gard B Exhaust Unit    $ 2,072.71

3/31/03

   Software—Great Plains    $ 26,400.00

3/31/03

   Software—E Procurement    $ 13,673.00

3/31/03

   Knox Server    $ 12,098.98

3/31/03

   Software—PO Processing    $ 3,478.00

3/31/03

   Installation—Great Plains    $ 39,350.00

5/21/03

   Dell Latitude C400    $ 2,175.33

7/1/03

   RSA Server    $ 1,355.70

9/4/03

   Dell Latitude C400    $ 3,518.12

10/15/03

   2000FP, Flat Panel Monitor    $ 1,154.54

2/1/03

   Reference Manager    $ 1,759.95

5/12/03

   RSA AceSVR Dual Most 50U-1SVR    $ 5,315.52

12/12/03

   Cisco Catalyst 3550 48 Port Switch    $ 3,810.59

3/1/03

   Dell Lattitude C840 & Monitor    $ 2,954.77

6/1/03

   Dell Lattitude C840 & 19" Monitor    $ 2,706.57

6/1/03

   Dell Lattitude C840 & 19" Monitor    $ 2,706.57

10/19/03

   2650 Server CD (SAS server)    $ 8,332.15

4/1/03

   Laptop    $ 2,731.77

4/1/03

   Empower compatible computer system    $ 1,300.93

5/22/03

   PAL.HTCO-LEAP    $ 21,049.83

6/13/03

   Waters Server    $ 4,287.51

4/30/03

   319110204 Wallhanging, Quilt "Barred Spiral Galaxy    $ 2,118.60

12/20/03

   Mass Spec    $ 247,250.00

2/27/02

   L-21 Laboratory Ozone Generator    $ 4,525.00

1/17/02

   Mettler Toledo PB1502-S Balance    $ 1,145.56

1/17/02

   Buch/Brinkman Model R-114C Rotary Evaporators (QTY 2)    $ 7,625.89

3/31/02

   Chemical Storage Shelving    $ 3,140.75

6/1/02

   Discover System    $ 57,277.24

6/11/02

   FirstMate Parallel Synthesizer    $ 3,592.75

5/20/02

   Drum Lift Truck    $ 2,140.78

5/24/02

   Z-Spray upgrade for Micromass Quattro II    $ 27,920.00



--------------------------------------------------------------------------------

EXHIBIT A

COLLATERAL LIST

 

ADDED WITH SECOND TRANCHE

8/14/02

   Digital Vacuum Regulator (QTY 2)    $ 3,658.79

3/31/02

   Biomek Robot    $ 39,437.14

5/30/02

   Lab Incuabor T/C CO2    $ 5,385.49

3/31/02

   Netshelter VX Base Enclosure    $ 1,456.89

5/2/02

   Cisco Catalyst 3548 XI Enterprise    $ 3,450.00

6/7/02

   Sony 50/130G AIT2 EXT SE/LVD    $ 1,728.00

11/1/02

   Atlas 550    $ 6,059.26

3/31/02

   Pinacle Dual Intel PIII 2U Rackmount computer    $ 1,958.34

4/15/02

   AMD Server    $ 2,468.82

5/21/02

   Computer Node & Accessories (QTY 10)    $ 20,382.50

8/30/02

   Evolocity AMD Linux Cluster    $ 33,531.35

3/31/02

   V-1080 Digital Projector    $ 3,236.00

3/31/02

   Microwave    $ 602.36

3/31/02

   Lamps    $ 770.37

7/1/02

   Elevated Closed-Back Sorters—Graphite (QTY 2)    $ 1,824.23

7/1/02

   Storage Consoles 48"x36"—Graphite (QTY 2)    $ 2,006.58          

Subtotal

      $ 1,027,828.52

 

ADDED WITH THIRD TRANCHE

06/04/04

   Dell Latitude D400 1.70 GHz D Peret    $ 3,224.99

06/07/04

   Automated Mouse Hot Plate w/Rotating Rod Apparatus    $ 24,053.95

06/01/04

   Accoustic Startel Apparatus    $ 23,541.08

07/14/04

   Flexstation II w/ laptop    $ 88,612.50

01/22/04

   Bullet Desk—Room 333    $ 1,046.95

01/22/04

   Bridge for desk—Room 333    $ 319.19

01/22/04

   Credenza—Room 333    $ 817.23

01/22/04

   Lateral File—Room 333    $ 584.15

01/22/04

   Lateral Credenza—Room 333    $ 960.96

01/22/04

   Bookcases—Room 333    $ 879.40

01/22/04

   Conference Table—Room 333    $ 771.72

01/22/04

   Keyboard Tray—Room 333    $ 210.72

01/22/04

   Side Chairs—Room 333    $ 1,863.00

01/22/04

   Ergo Chair—Room 333    $ 309.00

01/18/04

   Dell Latitude D400 w/1901 F Monitor Ginn    $ 3,302.29

01/18/04

   Dell Latitude D400 w/ultrasharp 1901F Monitor Wamsley    $ 3,295.55

01/18/04

   Dell Latitude D400 w/ultrasharp 1901F Monitor Biostats    $ 3,221.74

01/18/04

   Dell Latitude D400 w/ultrasharp 1901F Monitor Biostats    $ 3,221.74

01/18/04

   Dell Latitude D400 w/ultrasharp 1901F Monitor Biostats    $ 3,221.74

01/28/04

   Pump 115 60Hz    $ 2,200.50

02/01/04

   Titrando 836—additional amount due to product exchange    $ 2,068.32

02/03/04

   Milli-Q grad bench kit 120v    $ 4,696.50

03/01/04

   Isotemp Flammable Materials Storage    $ 3,109.51



--------------------------------------------------------------------------------

ADDED WITH THIRD TRANCHE

04/01/04

   HSGCFID-Gas Chromatograph    $ 53,190.03

04/01/04

   HPLC-High Pressure Liquid Chromatograph    $ 41,554.60

08/05/04

   HPLC-High Pressure Liquid Chromatograph    $ 39,465.76

08/02/04

   Oven Isotemp    $ 2,008.05

01/15/04

   Netshelter VX Base Enclosure    $ 2,201.49

01/18/04

   Dell Latitude D400 1.70GHz R. Harris    $ 2,284.47

04/01/04

   Cerity—Software and Server    $ 51,964.00

05/01/04

   Dell Precision Workstation 450 2.80 GHz Caldwell    $ 2,400.02

05/01/04

   Dell Precision Workstation 450 2.80 GHz Caldwell    $ 2,400.01

01/08/04

   TSQ Quantum Discovery ESI APCI Bundle    $ 249,722.50

01/15/04

   Uninterruptible Power System    $ 5,895.23

01/15/04

   Suntest CPS+ Exposure System    $ 13,364.13

01/18/04

   Dell Optiplex GX270T w/16 inch monitor not assigned    $ 1,891.76

02/25/04

   SQL Server 2000 STD W/5 CLI ACC    $ 2,340.85

03/01/04

   Blackberries    $ 7,220.00

03/01/04

   Server—Blackberries    $ 2,575.27

04/30/04

   Netshelter Server    $ 1,591.24

05/06/04

   Visual Studio software    $ 2,436.90

06/18/04

   Exchange Server    $ 7,850.45

06/18/04

   Oracle Server    $ 7,850.45

06/18/04

   File & print share server    $ 7,850.44

06/18/04

   Storage Area Network    $ 47,567.94

06/04/04

   Optiplex gX270 2.80GHz-stock    $ 1,141.70

06/04/04

   Optiplex gX270 2.80GHz-stock    $ 1,141.70

06/04/04

   Optiplex gX270 2.80GHz-stock    $ 1,141.70

06/04/04

   Optiplex gX270 2.80GHz-stock    $ 1,141.69

06/04/04

   Optiplex gX270 2.80GHz-stock    $ 1,141.69

06/23/04

   Network Switch    $ 8,480.55

06/18/04

   Modular Backup Tape Library    $ 20,257.82

10/28/04

   Drawer System—finance dept    $ 4,419.00

12/07/04

   Corrosion Pump    $ 1,780.02

12/13/04

   Rotary Evat    $ 3,152.10

12/13/04

   Vacuum Pump    $ 4,284.50

12/13/04

   Haake DC10-K20 cooling bath    $ 2,800.51

12/13/04

   J-Kem0001 Temperature Controllers    $ 6,048.00

12/13/04

   Biological Hood    $ 5,200.00

12/13/04

   8 chamber Self Administration System    $ 46,243.86

12/13/04

   CODA 6 Non Invasive BP System    $ 33,150.00

12/07/04

   2 R-200C 24/40 Rot Eap    $ 6,918.50

12/03/04

   Prep 18 Column    $ 4,545.00

12/03/04

   VTI Comp System    $ 88,880.00          

Subtotal

      $ 832,228.00

 